internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fip plr-128824-02 date legend company a company b partnership p state x state y date date date date date date date date date addre sec_1 plr-128824-02 dear this ruling responds to a letter dated date submitted on behalf of company a and company b requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary of company a facts company a was incorporated pursuant to the laws of state x on date company a uses the accrual_method of accounting as its overall_method_of_accounting partnership p was formed pursuant to the laws of state y on date company a is the sole managing general_partner of partnership p substantially_all of company a’s assets are held by and its operations are conducted through partnership p partnership p uses the accrual_method of accounting as its overall_method_of_accounting company b was formed to serve as the managing member of an entity with an investment in property located at addre sec_1 company b was incorporated pursuant to the laws of state y on date company b is wholly owned by partnership p and is therefore indirectly owned by company a company b uses the accrual_method of accounting as its overall_method_of_accounting company a operates as a self-managed real_estate_investment_trust reit in date company a and its advisors reviewed company b’s business operations assets and activities and concluded that in order to preserve company a’s reit status company b should operate as a taxable_reit_subsidiary the ticket to work and work incentives improvement act of p l included a change to the reit provisions of sec_856 which allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible_tenant_service_income the change was effective for tax years beginning after date the election under sec_856 is made on form_8875 taxable_reit_subsidiary election and the effective date of the election cannot be more than two months and days prior to the date of filing the election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form therefore to treat company b as a taxable_reit_subsidiary as of date a form_8875 would have had to have been filed with the internal_revenue_service center in ogden ut on or before date company a’s tax advisors prepared a form_8875 and faxed it to company a’s chief financial officer cfo on date although cfo was warned about the filing_date he inadvertently failed to sign the form before he went to a conference on date after cfo returned to the office on date he signed the form and mailed it to the internal_revenue_service on date plr-128824-02 as a result of this error the form_8875 was not timely filed with the service consequently company a and company b submitted a private_letter_ruling request under sec_301 to request an extension of time to file the form_8875 to elect to treat company b as a taxable_reit_subsidiary of company a law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the irs announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than two months and days prior to the date of filing the election or twelve months after the date of filing the election in addition if no date is specified on the form the election is effective on the date the form is filed with the irs form_8875 is filed with the irs service_center in ogden ut sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith plr-128824-02 and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that company a and company b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a taxable_reit_subsidiary of company a as of date therefore the form_8875 filed by company a and company b on date will be treated as timely filed to treat company b as a taxable_reit_subsidiary of company a as of date this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company a qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
